Citation Nr: 0924417	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from February 1968 to September 1969.  
The Veteran served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(the RO) in Oakland, California.  

Procedural history

The Veteran's claim for PTSD was granted in the March 2002 
rating decision by the RO in Oakland, California; a 30 
percent disability rating was assigned effective July 5, 
2000.  The Veteran expressed disagreement with that decision 
in October 2002.  A February 2003 RO rating decision 
increased the Veteran's PTSD rating to 50 percent disabling, 
effective from the date of service connection, July 5, 2000.  
The Veteran expressed disagreement with the 50 percent 
disability rating in March 2004, and a Decision Review 
Officer (DRO) provided the Veteran with a May 2004 statement 
of the case (SOC) which continued the assigned 50 percent 
disability rating.  An appeal was perfected with the 
Veteran's submission of a substantive appeal (VA Form 9) in 
June 2004.  

In March 2009, the Veteran testified at a Travel Board 
hearing held at the Oakland before the undersigned Veterans 
Law Judge (VLJ), a transcript of which has been associated 
with the Veteran's claims file.

After the March 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).




Issues not on appeal

The Veteran appealed the RO's denial of compensable 
disability ratings assigned for service-connected post 
traumatic deflection of the nasal septum and residuals of a 
well-healed scar resulting from a superficial head wound.  
See the Veteran's substantive appeal (VA Form 9) filed in 
March 2005.  However, in a May 2007 statement, the Veteran 
indicated that he no longer wished to pursue those claims.  
See a May 2007 statement from the Veteran.  The claims have 
therefore been withdrawn.  See 38 C.F.R. § 20.204 (2008).

In a June 2009 rating decision, the RO denied the Veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with the above decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by flashbacks, 
difficulty concentrating, hypervigilence, intrusive thoughts, 
anxiety, nightmares, flattened affect, sleep impairment, 
depression, isolation, memory impairment, irritability, anger 
and emotional numbing; there is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, 
Diagnostic Code 9411 (2008). 

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in 
excess of 50 percent for service-connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 14, 2006 and increased ratings in a letter 
dated June 15, 2005 as well as the aforementioned February 
2006 letter.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Board notes that the February 2006 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision VCAA letters dated March 20, 2006 and September 26, 
2008, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and September 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

Nonetheless, the Board notes that the Veteran received notice 
pursuant to the Vazquez-Flores decision in a VCAA letter 
dated May 30, 2008.  

The Board recognizes that the Veteran did not receive 
complete VCAA notice until after adjudication of the claim by 
the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board notes that any timing error concerning 
VCAA notice was cured with the readjudication in the February 
2008 supplemental statement of the case (SSOC).  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has verified the 
Veteran's service, obtained the Veteran's service treatment 
records, VA outpatient medical records and has provided him 
with a VA examination.  

The Board notes that the Veteran's representative asserted 
that the Veteran's PTSD had recently gotten worse and 
suggested that the Board provide a more recent VA examination 
to determine the current severity of his PTSD.  However, the 
Veteran and his representative both noted the Veteran's 
tendency to "clam up" upon examination.  As will be 
discussed in greater detail below, in light of Veteran's 
testimony and the recent VA treatment records submitted by 
the Veteran at the March 2009 VA Travel Board hearing, the 
Board finds that there is enough medical evidence to 
partially grant the Veteran's claim for an increased rating 
for his service-connected PTSD.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and was afforded one in March 2009 in conjunction 
with the present claim. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging between 
41 and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].



Analysis

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board is initially presented with a record on appeal 
which indicates that in addition to the Veteran's service-
connected PTSD, there are diagnoses of a variety of non 
service-connected psychiatric disabilities, to include 
depressive disorder, not otherwise specified, anxiety 
disorder, dysthymic disorder, adjustment disorder, obsessive-
compulsive disorder and alcohol dependence.  The medical 
evidence of record does not successfully differentiate 
between symptomatology associated with non service-connected 
disabilities and that resulting from his service-connected 
PTSD.  Specifically, the December 2007 VA examiner stated 
that she would have to resort to mere speculation to 
determine which of the two Axis I diagnoses (chronic PTSD and 
depressive disorder, not otherwise specified) contribute to 
the Veteran's GAF score.  

The Board will therefore attribute all current psychiatric 
symptoms to the Veteran's service-connected PTSD.  

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
50 percent disabling.  The 50 percent disability rating was 
assigned by the RO based on evidence of flashbacks, 
difficulty concentrating, hypervigilence, intrusive thoughts, 
anxiety, nightmares, flattened affect, sleep impairment, 
depression, isolation, memory impairment, irritability, anger 
and emotional numbing due to PTSD.  

As noted above, to obtain the next highest available rating 
(70 percent), the record must include evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For the reasons expressed 
immediately below, the Board finds that the Veteran's 
symptoms more approximately warrant the assignment of a 50 
percent rating under Diagnostic Code 9411.

While the Veteran has denied any specific plans or intent to 
commit suicide, multiple VA treatment reports and the 
Veteran's testimony at the March 2009 VA Travel Board hearing 
reflect that the Veteran has passively considered suicide on 
many occasions.  See the March 2009 VA Travel Board hearing 
transcript at page 25 and VA PTSD treatment records dated 
June 2006 to July 2000.  Specifically, the December 2007 VA C 
& P examination reflects that, while the Veteran denied 
suicidal ideation, "at times, he does think about harming 
himself."  See the December 2007 VA C & P examination 
report.  Additionally, a January 2005 VA Psychiatric Staff 
Notes reflects that the Veteran admitted to thoughts of 
passive suicidal ideation, noting that the Veteran wondered 
"why he is still around."  See a January 2005 VA 
Psychiatric Staff Note.  Accordingly, suicidal ideation has 
been demonstrated.  

With respect to obsessional rituals which interfere with 
routine activities, the Board notes that the December 2007 VA 
compensation and pension (C & P) examination report reflects 
that the Veteran reported "engaging in ritualistic and 
obsessive behavior for significant periods of time."  
Specifically, the Veteran reported that he would often close 
and lock his house and car doors three times and walk away, 
only to return to make sure that these doors were closed and 
locked.  The Veteran reported the same type of behavior 
concerning tying his shoe laces and getting out of the 
shower.  See the December 2007 VA C & P examination report.  
Additionally, the Veteran acknowledged these ritualistic and 
obsessional behaviors at the March 2009 VA Travel Board 
hearing, adding that he had started engaging in such actions 
during service while service for "booby traps".  See the VA 
Travel Board hearing transcript at page 11.  In light of 
above, obsessional rituals which interfere with routine 
activities has been demonstrated.  

The Board notes that the competent medical evidence of record 
reflects that the Veteran's speech has never been described 
as intermittently illogical, obscure or irrelevant.  
Specifically, the July 2005 and February 2001 VA C & P 
examiners noted that the Veteran's speech was within normal 
limits.  See the July 2005 and February 2001 VA C & P 
examination reports.  As such, speech intermittently 
illogical, obscure or irrelevant has not been shown.  

Concerning near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively, the Board notes that the Veteran does not 
endorse "panic attacks" and the competent medical evidence 
of record does not reflect that the Veteran suffers from 
such.  However, the December 2007, July 2005 and February 
2001 VA C & P examination reports as well as multiple VA 
treatment records note the Veteran's long history of 
depression as associated with his PTSD and its affects on the 
Veteran's daily life.  The Veteran's struggles with isolation 
and avoidance behaviors are well-noted in the December 2007, 
July 2005 and February 2001 VA C & P examination reports, and 
the Veteran's testimony at the March 2009 VA Travel Board 
hearing reflects that he does not perform activities such as 
fishing with his son and going to the market because of his 
depression.  See the December 2007, July 2005 and February 
2001 VA C & P examination reports and the March 2009 VA 
Travel Board hearing transcript at pages 7 and 20.  
Accordingly, near-continuous panic or depression affecting 
the ability to function independently, appropriately or 
effectively has been demonstrated.  

With respect to impaired impulse control (such as unprovoked 
violence with periods of violence), the Board notes that the 
Veteran's co-workers would often deliberately provoke the 
Veteran, causing him to become angry.  Moreover, the 
competent medical evidence of record and the Veteran's 
testimony at the March 2009 VA Travel Board hearing reflects 
that the Veteran is often angry and irritable, even  absent 
provocation, and such anger and irritability results in the 
Veteran "getting violent."  See the March 2009 VA Travel 
Board hearing transcript, at pages 3 and 10, and VA treatment 
records dated November 2005 and March 2004.  In light of 
above, impaired impulse control (such as unprovoked violence 
with periods of violence) has been shown.

The competent medical evidence of record does not reflect 
that the Veteran has ever exhibited spatial disorientation or 
neglect of personal appearance and hygiene.  Specifically the 
December 2007 VA C & P examination report reflects that the 
Veteran was oriented to person and place and described the 
Veteran as "well kempt".  See the December 2007 VA C & P 
examination report.  Additionally, the July 2005 VA C & P 
examiner noted that the Veteran "was casually dressed and 
reasonably groomed with adequate hygiene."  See the July 
2005 VA C & P examination report.  As such, spatial 
disorientation and neglect of personal appearance and hygiene 
are not demonstrated.  

As noted above, the competent evidence of record establishes 
that the Veteran has difficulty adapting to stressful 
circumstances including work or a worklike setting.  See the 
March 2009 VA Travel Board hearing transcript at pages 3 and 
10 and VA treatment records dated November 2005 and March 
2004.  The Veteran further testified at the March 2009 VA 
Travel Board hearing that when his co-workers provoked him, 
he thought about bringing a weapon to work and possibly using 
it.  See the March 2009 VA Travel Board hearing transcript at 
pages 4.  Additionally, the Veteran reported that he thought 
about hitting a particular peer at work that "talks too 
much."  See an August 2005 VA Psychiatric Staff Note.  In 
light of above, difficulty adapting to stressful 
circumstances including work or a worklike setting has been 
established.  

Concerning an inability to establish and maintain effective 
relationships, the Board notes that the Veteran has been 
married to his spouse for more than 37 years, and he has a 
relationship with his son, who testified at the March 2009 VA 
Travel Board hearing, and his grandchildren.  See the VA 
Travel Board hearing transcript at pages 9 and 17.  However, 
multiple VA treatment records and the December 2007 and July 
2005 VA C & P examination reports note that the Veteran has 
endured "family struggles", including the Veteran's reports 
that he and his wife are "not close" and that they sleep in 
separate rooms.  See the December 2007 and July 2005 VA C & P 
examination reports and VA treatment records dated January 
2007, May 2006 and April 2006.  Additionally, the Board notes 
that the Veteran reported that he has "no contact" with his 
four siblings.  See the December 2007 VA C & P examination 
report and a VA treatment records dated August 2000.  
Resolving all doubt in the Veteran's favor, the Board finds 
that inability to establish and maintain effective 
relationships has arguably been demonstrated.  

In short, the evidence of record indicates that the Veteran 
has arguably met six of the nine criteria necessary for a 70 
percent rating; suicidal ideation, obsessional rituals which 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods f violence, 
difficulty adapting to stressful circumstances including a 
worklike setting and inability to establish and maintain 
effective relationships.  The Veteran's psychiatric 
symptomatology centers around his flashbacks, difficulty 
concentrating, hypervigilence, intrusive thoughts, anxiety, 
nightmares, flattened affect, sleep impairment, depression, 
isolation, memory impairment, irritability, anger and 
emotional numbing; these symptoms are congruent with the a 70 
percent disability rating.  

The Board has also considered the Veteran's entitlement to a 
100 percent disability rating.  However, there is no evidence 
of record indicating gross impairment to thought processes or 
communications; persistent delusions or hallucinations; or 
grossly inappropriate behavior; persistent danger of the 
Veteran hurting himself or others; inability to perform 
activities of daily living; or memory loss for names of close 
relatives, own occupation or own name.  

The Board notes that the Veteran was assigned a GAF score of 
44 upon a September 2000 VA psychological evaluation by a 
licensed clinical social worker.  However, the Board notes 
that this GAF score has never been duplicated or 
approximated.  The Veteran was assigned GAF scores of 53, 55 
and 55 at the December 2007, July 2005 and February 2001 VA C 
& P examinations, respectively.  When taken as a whole, the 
Veteran's GAF scores indicate serious to moderate impairment.  
This is more appropriately better reflected in the criteria 
for a 70 percent disability rating.  

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating. 

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 50 percent disabling 
effective from July 5, 2000, the date of his claim.  

The medical evidence of record prior to the December 21, 2007 
VA C & P examination reflects symptoms that more closely 
correspond to a 50 percent disability rating; including 
depression, nightmares, flattened affect, sleep impairment, 
difficulty establishing effective work and social 
relationships and disturbances of mood and motivation.  

The December 2007 VA C & P examination report noted a 
worsening of the Veteran's symptoms.  Specifically, the 
December 2007 VA C & P examination report reflects that the 
Veteran's familial relationships had worsened with the death 
of his grandsons in January 2007.  Additionally, the December 
2007 VA C & P examination is the first instance that the 
Veteran reported his obsessional ritualistic behaviors and 
described the affects of these behaviors on his daily life.  

Accordingly, the Board finds that the 70 percent disability 
rating should be assigned from December 21, 2007, as it was 
on that date that it was factually ascertainable that an 
increase in disability occurred.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet  App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD.  A comparison between the level of severity 
and symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule for PTSD shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria considers functional impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required hospitalizations for his PTSD.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran retired some 
time in July 2008 at the age of 62.  As has been discussed in 
detail above, the Veteran had difficulty in his former work 
environment, but he nonetheless kept that job for 25 years.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
assigned for service-connected PTSD from December 21, 2007.  
To that extent, the appeal is allowed.   



ORDER

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


